Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 1 of 6
Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 2 of 6
Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 3 of 6
Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 4 of 6
Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 5 of 6
Case 18-30628   Doc 12-2 Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Exhibit
                Rights and Responsibilites Agreement Page 6 of 6
